IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,698-03




EX PARTE DOMINGO LUCIANO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96-CRF-491 IN THE 105TH DISTRICT COURT
FROM KLEBERG COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to seven years’ imprisonment. 
            Applicant raised two grounds relating to an allegedly “void” parole revocation warrant. He
also alleges that counsel was ineffective and that he is entitled to pre- and post-sentence jail time
credits. This Court remanded the application to the trial court for a determination as to the merit of
Applicant’s post-sentence jail credit claim. The trial court found that applicant received all time
credits to which he is lawfully entitled. 
            Applicant’s grounds raising ineffective assistance of counsel and pre-sentence jail time
credits are dismissed as subsequent. Ex parte Whiteside, 12 S.W.3d 819, 821 (Tex. Crim. App.
2000); Tex. Code Crim. Proc. art. 11.07 § 4. Based on the trial court’s findings and this Court’s
independent review of the record, Applicant’s remaining claims are denied. Accordingly, the
application is denied in part and dismissed in part.
 
Filed: October 13, 2010
Do not publish